DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on September 15, 2021 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. [US 20190101834 A1, hereafter Cao].
As per Claims 1 and 15, Cao teaches a method of determining representative patterns for training a machine learning model to predict optical proximity corrections (Para 6 and 7), the method comprising: 
obtaining a design layout (a set of vectors to geometry data) comprising a set of groups of patterns, each group of patterns includes one or more sub-groups; 
determining a set of representative patterns of the set of groups of patterns, a representative pattern being a sub-group whose instances appear in the set of groups of patterns (Para 26, wherein a “pattern” refers to a representation of one or more elements in an IC layout); 
obtaining, via simulating an optical proximity correction process using the set of representative patterns, optical proximity correction data associated with the set of representative patterns (Para 26, wherein OPC generally refers to a process by which an IC layout is simulated for printing by converting a set of ideal patterns into corrected shapes to account for one or more printing errors); and 
training a machine learning model to predict optical proximity corrections for the design layout, based on the set of representative patterns and the optical proximity correction data (Para 29 and 33).
As per Claims 2 and 16, Cao teaches the method of claim 1, wherein the groups of patterns are arranged in a hierarchy in which each group of patterns includes the one or more sub-groups (Para 27).
As per Claims 3 and 17, Cao teaches the method of claim 2, wherein the determining the set of representative patterns is an iterative process, an iteration comprising: searching for the instances of a given sub-group within the hierarchy of the set of groups of patterns; categorizing the instances of the given sub-group as the representative pattern; and extracting, from the design layout, pattern information associated with the representative pattern (Para 31).
As per Claim 4, Cao teaches the method of claim 1, wherein each group of the set of groups of patterns is associated with a first identifier, and the one or more sub-groups of patterns is associated with a second identifier (Para 39).
As per Claims 5 and 18, Cao teaches the method of claim 4, wherein the determining the set of representative patterns comprises: comparing the second identifier associated with a given sub-group with identifiers within a hierarchy of the set of groups of patterns; and identifying, based on the comparison, instances of the given sub-groups within the set of groups of patterns having the same second identifier; and categorizing the instances of the given sub-group as a representative pattern of the set of representative patterns (Para 32).
As per Claim 6, Cao teaches the method of claim 1, wherein the obtaining of the optical proximity correction data comprises: simulating the optical proximity correction process using pattern information associated with a representative pattern of the set of representative patterns; and providing the optical proximity correction data associated with the representative pattern for a patterning process (Para 29 and 33).
As per Claims 7 and 19, Cao teaches the method of claim 1, wherein the determining the set of representative patterns comprising searching for a given sub-group of the one or more sub-groups within the set of groups of patterns and the searching for the given sub-group does not directly compare the given sub-group's pattern shapes and sizes with pattern shapes and sizes within the set of groups of patterns (Para 44, wherein vector assignments relating to one or more geometric features).
As per Claim 8, Cao teaches the method of claim 1, wherein the optical proximity corrections comprise placement of one or more assist features associated with a desired pattern (Para 26 and 27).
As per Claim 9, Cao teaches the method of claim 1, wherein the optical proximity correction data is in the form of images and the training is based on the images or pixel data of the images (Para 33).
As per Claim 10, Cao teaches the method of claim 9, wherein the images are continuous transmission mask (CTM) images, and/or assist feature guidance maps, wherein the CTM images and/or assist feature guidance maps provide assist feature locations associated with the set of representative patterns, and/or wherein the images are assist feature guidance maps generated by model-based optical proximity correction (OPC) simulation, or rule-based OPC simulation (Para 29).
As per Claims 11 and 20, Cao teaches the method of claim 1, further comprising: determining, via the trained machine learning model, mask pattern data; and outputting the mask pattern data to be used in a patterning process to image a substrate (Para 23).
As per Claim 12, Cao teaches the method of claim 11, further comprising fabricating, via a mask-making apparatus using the mask pattern data, a mask to be used in the patterning process to image the substrate, and/or wherein the mask pattern data comprises characteristics upon which the patterning process adjusts one or more process parameters including dose, focus, illumination intensity, and/or an illumination pupil (Para 2).
As per Claim 13, Cao teaches the method of claim 1, further comprising: determining, via simulating using a process model in cooperation with the trained machine learning model, a process condition associated with a desired pattern; and exposing, via a lithographic apparatus configured according to the process condition and employing a mask corresponding to the desired pattern, a substrate (Para 2).
As per Claim 14, Cao teaches the method of claim 13, wherein the process condition comprises a value of one or more process parameters including dose, focus, illumination intensity, and/or an illumination pupil (Para 2, wherein these are routine lithography processes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882